Citation Nr: 1422215	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-22 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for female infertility/a reproductive disorder, to include under 38 C.F.R. § 3.317(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1984; and from November 1990 to July 1991, including service in the Southwest Asia Theater of Operations in support of Operation Desert Shield/Desert Storm from January 1991 to June 1991.  She has also had periods of active duty for training in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  

In October 2012 the Veteran testified at a Travel Board in Cleveland, Ohio, before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of service connection for female infertility/reproductive disorder, including under 38 C.F.R. § 3.317(b), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's chronic fatigue/chronic fatigue syndrome began after her return from the Persian Gulf; has been manifest for six months or more; and is at least 10 percent disabling.


CONCLUSION OF LAW

Chronic fatigue/chronic fatigue syndrome is presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 1995 this Persian Gulf War Veteran filed her claim for service connection for chronic fatigue syndrome, and in August 1996 the RO denied the claim on the grounds that the Veteran's chronic fatigue syndrome was not the result of any illness, injury, or exposure during active duty service, based on the legal regime at that time.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (as in effect prior to March 2002).  The Veteran did not appeal the 1996 decision.  In September 2009 she requested that her claim for service connection for chronic fatigue syndrome be reopened.

Effective March 1, 2002, VA amended 38 C.F.R. § 3.317 by expanding the definition of "qualifying chronic disability" to include not only a disability resulting from an undiagnosed illness as stated in the prior law, but also the "medically unexplained chronic multi-symptom illnesses" of chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  As a consequence of this change in the law, new and material evidence is not needed to reconsider this claim.  

As for the merits of the claim, the Veteran has complained of debilitating fatigue since 1993, which is after her service in the Southwest Asia Theater of Operations, and the record contains no evidence to the contrary.  Moreover, medical records dating from 1994 (including Social Security records dated in May 1995, a clinical assessment done by the University of Cincinnati Medical Center in July 1995, and private medical records dating from 2003 to 2012) show a diagnosis of chronic fatigue syndrome that has been treated, since 1994, with prescription medication.  Based on the persuasive evidence of record, the Veteran's chronic fatigue/chronic fatigue syndrome first presented after her Persian Gulf War service and has been manifest to a degree of at least 10 percent or more (see 38 C.F.R. § 4.88b, Diagnostic Code 6354) for more than 6 months.  The criteria for a grant of service connection for chronic fatigue/chronic fatigue syndrome under the presumptive provisions of 38 C.F.R. § 3.317 are therefore met.


ORDER

Service connection for chronic fatigue/chronic fatigue syndrome is granted.


REMAND

As regards the claim for service connection for infertility, the Veteran maintains that she has been infertile since her service in the Persian Gulf; but not before.  A fertility examination done in August 1998 confirms that the Veteran suffers from second degree infertility; but no no etiology was given.  As the Veteran's claim is entitled to consider under 38 C.F.R. § 3.317, she should be accorded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding her claim for service connection for female infertility.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.    

Following completion of the examination and a review of the claims file, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's infertility initially manifested during, or is related to some incident of, active duty service or active duty for training, including the episode of candidiasis vaginitis in November 1984; the episode of yeast vaginitis in January 1990; and/or the episode of severe stomach cramps and diarrhea during the Veteran's deployment in Kuwait.  See also March 1991 gynecological record of complications and restricted duty during Persian Gulf deployment.  

A complete rationale for this opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

NOTE:  IF IT IS DETERMINED THAT THIS PERSIAN GULF WAR VETERAN'S INFERTILITY/REPRODUCTIVE DISORDER IS OF UNKNOWN ETIOLOGY, THE EXAMINER SHOULD SO STATE, AND EXPLAIN WHY THIS IS SO.

2.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claim.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


